Title: From George Washington to John Francis Mercer, 5 November 1787
From: Washington, George
To: Mercer, John Francis



Sir,
Mount Vernon November 5th 1787.

Presuming that it may have been from the want of your knowing of a safe conveyance that I am not furnished with the sum promised me by you at Philadelphia, I shall be glad to know by return of the Post when I may send for it.
Had you been so good as [to] have favoured me with it by Genl Peckney or Mr Houston who stopped at annapolis and

took this in their way to the Southward—or by any of the many opportunities to Alexa. it would have saved me the expence of a special messenger—the cost of which will, it is proba[b]le, sink the Interest of the sum which shall be received if not larger than was promised, but this the exigency of my calls will oblige me to submit to. I am &c.

G. Washington

